Walker, J.,
after stating the case: This is one of several cases of the same kind, and was tried under the guidance of the able and learned judge who presided, upon the theory of negligence and the breach of the ordinance of Greensboro requiring that such a business as that of the defendant must be conducted under a license, which may be issued when the applicant for it has submitted to the proper city authorities its plans and specifications, and they have been approved by the board. No such thing was done by the defendant before it started in business, nor has it since been done, so far as appears in the case. The police regulations as to the erection and use of buildings and other structures for the purpose of carrying on the business of selling and distributing kerosene, gasoline, and other petroleum products is well within the governmental powers ordinarily possessed by cities and towns, as we have very recently decided. Gulf Refining Co. v. McKernan, 179 N. C., 314, citing State of Missouri ex rel. Gas Co. v. Murphy, 170 U. S., 78; Reinman v. Little Rock, 237 U. S., 171; Hadacheck v. Los Angeles, 239 U. S., 394. So that it is a fact that at the time of the terrible disaster the defendant was engaged in conducting an unlawful business, because not authorized by any license to do business at all, or it was conducting the business in an unlawful manner, endangering the lives and property of the inhabitants of this growing and prosperous city, and which of these two is *551correct, if both, are not, can make no material difference. Tbe question as to wbetber tbe violation of a statute, or ordinance, especially one intended to safeguard tbe citizens of a town and tbeir property, is negligence per se, or only evidence of negligence, bas been discussed extensively by tbis Court in several cases, but tbe law of tbis State was finally settled in Leathers v. Tobacco Co., 144 N. C., 330, where it was beld tbat it is negligence per se, and as a matter of law, and tbe rule in regard to it, as stated by Judge Thompson in bis treatise on Negligence (vol. 1, sec. 10), was adopted, and is substantially as follows: When tbe legislature of a State, or tbe council of a municipal corporation, having in view tbe promotion of tbe safety of tbe public, or of individual members of tbe public, commands or forbids tbe doing of a particular act, tbe general conception of tbe courts, and tbe only one tbat is reconcilable with reason, is tbat a failure to do tbe act commanded, or doing tbe act prohibited, is negligence as mere matter of law, or otherwise called negligence per se; and tbis, irrespective of all questions of tbe exercise of prudence, diligence, care, or skill. So tbat if it is.tbe proximate cause of hurt or damage to another, and if tbat other is without contributory fault, tbe case is decided in bis favor, and all tbat remains is to assess bis damages. Tbe jury, of course, must find tbe facts. Tbe author expresses regret tbat “two or three authoritative courts” have beld tbat tbe violation of a statute is only “evidence of negligence.” He then proceeds to criticise tbe doctrine in vigorous terms. At sec. 11 be says: “If a specific duty is imposed upon any person by law or by legal authority, an action may be sustained against him by any person who is specially injured by bis failure to perform tbat duty.” Shearman and Red. Neg., 54. The author says tbat tbe action is in tort for negligence, as will appear from tbe language, and states tbat tbe violation of an imposed statutory duty is a sort of negligence per se. Thus, where a railroad operates its trains at a higher rate of speed than tbe law allows, tbe question wbetber it is guilty of negligence is not debatable. Tbis preliminary matter tbe law conclusively determines against tbe company, and tbe sole question to be settled in cases of tbis kind is wbetber tbat delinquency is tbe proximate cause of tbe damage of which complaint is made. If it is, tbe negligence becomes actionable. 1 Street Foundation Legal Liability, 172. A number of illustrative cases are mentioned. Tbe several views are stated in 21 A. and E. Enc., 478, and tbe cases supporting them are cited. Tbis Court, after approving tbe above statement of tbe law, reviewed tbe authorities upon this question in Leathers v. Tobacco Co., supra, where it is said: “We have care fully examined a number of cases, and find tbat a majority of tbe courts have adopted tbe opinion of tbe text-writers. It is so beld in Perry v. Tozer, 20 Minn., 431; Car Co. v. Armentrual, 214 Ill., 509; Billings *552v. Breinig, 45 Mich., 65.” In R. R. v. Stebbing, 62 Md., 505, Alvey, C. J., speaking of a speed ordinance, says: “The ordinance is general, and is for the protection of the public generally; but the neglect or disregard of the general duty imposed for the protection of every one can never become the foundation of a mere personal right of action until the individual complaining is shown to have been placed in position that gave him particular occasion and right to insist upon the performance of the duty to him personally. The duty being due to the public, composed of individual persons, each person specially injured by the breach of duty thus imposed becomes entitled to compensation for such injury.” In R. R. v. Voelker, 129 Ill., 540, it is said (p. 555) : “A statute commanding an act to be done creates an absolute duty to perform such an act, and the duty of performance does not depend upon, and is not controlled by, surrounding circumstances. Nonperformance of such statutory duty, resulting in injury to another, may therefore be pronounced to be negligence as a conclusion of law,” citing R. R. v. Horton, 132 Ind., 189; R. R. v. Carr, 73 Ga., 557; R. R. v. Young, 81 Ga., 397; Messenger v. Pate, 42 Iowa, 443; Muller v. Street R. R., 86 Wis., 340; Hayes v. R. R., 70 Tex., 602; Tucker v. R. R., 42 La. Ann., 114; Queen v. Coal Co., 95 Tenn., 459; 49 Am. St., 935. In Salisbury v. Horchenroder, 161 Mass., 458, the evidence showed that defendant hung a sign over the sidewalk in front of his store, in violation of an ordinance of the town. It was blown down by a gale of wind, injuring plaintiff’s property. Chapman, C. J., said: “If the defendant’s sign had been rightfully placed where it was, the question would have been presented whether he had used reasonable care in securing it. If he had done so, the injury would have been caused, without his fault, by the extraordinary and unusual gale of wind, etc. . . . But the defendant’s sign was suspended over the street in violation of a public ordinance of the city of Boston, by which he was subject to a penalty. He placed and kept it there illegally, and this illegal act of his has contributed to the plaintiff’s injury.” The defendant was held liable because in placing the sign over the sidewalk he violated the city ordinance, and this illegal act was held to be the proximate cause of the injury to plaintiff. It was stated to be a general rule “that the doing of a prohibited act, or the failure to perform a duty enjoined by statute or ordinance (which causes injury to another), constitutes negligence, for which the party guilty of such act or omission is liable, unless excused by the contributory negligence of the one to whose person or property it is done,” citing many authorities.
To the same effect is 2 Labatt Master and Servant, 2177. He says: “By many courts it is held that a violation of such statute constitutes negligence per se.” After stating the other theories, he adds: “That *553the former of these theories is the correct one can scarcely be doubted. A doctrine, the essential effects of which is that the quality of an act which the Legislature has prescribed or forbidden, becomes an open question, upon which juries are entitled to express an opinion, would seem to be highly anomalous. The command or prohibition of a permanent body, which represents an entire community, ought, in any reasonable view, to be regarded as a final judgment upon the subject-matter, which renders it both unnecessary and improper that this question should be submitted to a jury.” The latest expression of judicial thought in England corresponds with the authorities cited. In Groves v. Winborne, 2 L. R., 1898, Q. B. Div., 402, Rigby, L. J., at p. 412, says: “When an absolute duty is imposed upon a person by statute, it is not necessary, in order to make him liable for breach of that duty, to show negligence. Whether there be negligence or not, he is responsible quacunque via data for the nonperformance of the duty,” if it causes damage. In New York the Court held, in the Marino case, 173 N. Y., 530, upon an appeal from a judgment of nonsuit in an action by a child employed within the prohibited age for an injury sustained, that the violation of the statute was at least evidence of negligence. In Lee v. Mfg. Co., 93 N. Y. Supp., 560, Gaynor, J., in a very strong and satisfactory opinion, held that in such an action, the employment in violation of the statute was negligence per se. He reviews the Marino case, and shows that to say that such violation is “some evidence” is illogical. This case was appealed to the general term, and reversed upon the authority of the Marino case, 101 N. Y. Supp., 78. While it may not be strictly accurate to speak of the breach of duty arising out of a violation of a statutory duty as negligence, as we have seen, it is generally so treated, as entitling the injured person to an action on the case for negligence. For practical purposes, it may properly be a convenient mode of administering the right, because it involves the question of proximate cause and contributory negligence. Our precedent, Leathers v. Tobacco Co., supra, authorized the court to submit the question in this case to the jury, so far as it concerned a breach of the ordinance; as a question of law, which is practically the same thing, as negligence per se, and the charge that, if they found, by a preponderance of the evidence, the other facts to be as the witness had testified (there being no testimony introduced by defendant), and they found that the acts of the defendant proximately caused the injury, they should answer the first issue “Yes,” and proceed to assess the damages. He did'this substantially, and in such a way that the defendant, at least, can have no possible'objection to it. The essential facts in this respect were really not disputed. Speaking for myself, let me state that when there is a violation of a statute or ordinance, especially one of this kind, which so deeply concerns public and *554individual safety, both, as to person and property, it is an illegal act, which, of itself, is a tort, without reference to the question of negligence, and all that is necessary to make it an actionable wrong is to show damages, or in other words, that it proximately caused the injury, under the general rule that “wrong and damage” constitute a cause of action. There was no pretense in this case that defendant had complied with the ordinance, and it is almost amazing that for so long a time it should have engaged in such a dangerous and illegal business, without check or restraint of any kind, when the menace to life and property was so great. This Court, in its rulings and charge, was well within the law, and far more lenient and liberal with the defendant than its case deserved. Some authorities hold that facts such as those presented in this case establish a private nuisance, if not also a public nuisance. We will not pass upon or discuss this feature, but merely refer to a few authorities where it is considered. 11 R. C. L., p. 666; Whittemore v. Laundry Co., 52 L. R. A., (N. S.), 930, and especially the note. We said in Ridge v. High Point, 176 N. C., 421: “It was a public nuisance (piling lumber in the street), as defined and understood by the law, but the court left the question of negligence to the jury, for them to find the facts, with proper instructions as to the law of negligence. It would, upon the facts, which cannot be seriously denied, appear that there was negligence on the part of both the defendants, which was the proximate cause of the death without considering the contributory negligence of the intestate, if there was any. There was a clear violation of the ordinance when the lumber was piled in Perry Street, and this was negligence per se, or, in other words, it was negligence as a matter of law, to be declared by the court, but it was not actionable negligence, as it may have resulted in no actual harm. In order to make it actionable, it was necessary to show that it was the proximate cause of the death, as the two must unite so as to become an actionable wrong.” In our case, the defendant’s acts were a flagrant, and even startling, breach of private and public duty. The situation was so threatening that the volatile gas set free by contact of the carbon and hydrogen with the oxygen óf the air, needed only the slightest touch of fire to produce an explosion, which would almost have wrecked the city if it had extended to the quantity in the large tanks. As it was, the damage wrought was very extensive. The law will not excuse such carelessness, and even rashness, in dealing with this high explosive, which wrought havoc even in this instance. Many authorities could be cited in support of this proposition, but it is needless to review or examine them here and now. The defendant had no watchman on its premises to guard against an explosion, or to stop the leak, which he could have done easily. It is said in Shearman & Redfield on Negligence (6 ed.), sec. 689: “The owner or controller of dangerous goods, such as gunpowder *555and other explosives, wbo keeps them on bis premises, does so at bis own peril, and be is bound to exercise great care to prevent an injury wbicb a prudent man would reasonably foresee might result therefrom. It is not always, however, a question of due care. Whether the keeping of gunpowder or other explosives upon private premises constitutes a nuisance depends upon the locality, the quantity, and the surrounding circumstances, without regard to the question whether it was kept carelessly or negligently. It is clear, however, that a bailee of goods, of the explosive nature of which he had no knowledge, is bound to use .only ordinary care in reference to them; having used that care, he is not responsible for the consequences of an explosion.” Sec. 689, supra, and notes. We also think there is evidence that if the gasoline had been handled with care, an explosion would have been avoided as it actually had been for some time, and therefore there arose a fair presumption sufficient to carry the case to the jury, that there was negligence. 1 Shearman & Redfield on Negligence (6 ed.), sec. 60; Ill. Central R. R. v. Phillips, 55 Ill., 194; Bahr v. Lombard, 53 N. J. Law, 233 (explosion of oil pipe); Grimsley v. Hankins, 46 Fed., 400; 3 Shearman & Redfield on Negligence (6 ed.), sec. 689, and notes. But caution should be taken to apply this rule according to Page v. Mfg. Co., decided at this term, as to the burden of proof. See, also, 1 Shearman & Redfield on Negligence, sec. 58. It was held in Rudder v. Koopman & Cerdes, 116 Ala., 332: “The storing of large quantities of gunpowder and dynamite in a wooden building, located within the corporate limits of a city or town, in a thickly settled or populated portion of said city or town, and in prox'imity to many buildings, constitutes a nuisance, rendering the owner thereof responsible for injuries resulting from its explosion, and in an action to recover damages to plaintiff’s building, resulting from the explosion of gunpowder and dynamite, a complaint, which avers that the defendant stored large quantities of dynamite and gunpowder in a wooden building in a thickly settled portion of an incorporated town, in proximity to plaintiff’s building, and that the defendant’s building having caught fire, the dynamite and powder stored therein exploded with such force and violence as to cast fire brands upon plaintiff’s building, whereby it and its contents were set on fire, and consumed, sufficiently states a cause of action, without averring specific acts of negligence on the part of the defendants in the manner or mode of keeping the dynamite and gunpowder.” Lewis v. Hughes, 12 Col., 208 (gasoline case). Watson v. Kentucky & Indiana Bridge and Railroad Company, 127 S. W. Reporter, p. 146, is a case much like ours, and there the Court held that “evidence in an action for damages caused by an explosion of gas generated from gasoline running from the broken valve of the derailed tank car, held to present a question for the jury as to the *556proximate cause of plaintiffs injury.” Tbe question of proximate cause is for tbe jury. Tbe Court in tbat case further said: “If tbe presence on Madison Street in tbe city of Louisville of tbe great volume of loose gas tbat arose from tbe escaping gasoline was caused by tbe negligence of tbe appellee, bridge and railroad company, it seems to us tbat tbe probable consequence of its coming in contact witb fire and causing an explosion was too plain a proposition to admit doubt. Indeed, it was most probable tbat some one would strike a match to light a cigar or for other purposes in tbe midst of tbe gas. In our opinion, therefore, tbe act of one lighting .or throwing a match under such ' circumstances cannot be said to be tbe only efficient cause of tbe explosion. It did not of itself produce tbe explosion, nor could it have done so without tbe assistance and contribution resulting from tbe primary negligence, if there was such negligence, on tbe part of tbe appellee, bridge and railroad company, in furnishing tbe presence of tbe gas in tbe street.” If a third party’s act cooperated witb defendant’s in producing tbe damage, defendant is liable. Grand Trunk R. Co. v. Cumings, 106 U. S., 700; Harton v. Tel. Co., 141 N. C., 455. Tbe jury could well have found from tbe evidence in this case tbat tbe red gasoline ran from tbe defendant’s warehouse by reason of its negligence, and also tbat it was exposed to contact witb fire because of tbe sparks flying from tbe engines of tbe railroad companies, which were constantly passing up and down tbe double tracks, and on its sidings, or to tbe thoughtlessness or carelessness of passersby 'in smoking cigars, or to cigarette smokers. It does not clearly appear at what point tbe fire first started. To have such a place as defendant’s plant unguarded in such a situation, where tbe gasoline ran under it, and in touch witb two streets, into which gasoline could escape from its premises, was at least little short of criminal negligence. It is said in Ruling Case Law, one of-the most excellent and reliable of tbe standard treatises, vol. 11, p. 660 : “Owing to its more dangerous character, tbe rule is different, however, as to tbe storage of gasoline. Though tbe storage of gasoline on premises adjacent to or adjoining tbe premises of another be not regarded as a private nuisance per se, it may, nevertheless, become such, considering tbe locality, tbe quantity, and tbe surrounding circumstances, and would not necessarily depend upon tbe degree of care used in its storage, or upon whether every precaution tbat human ingenuity has conceived has been made use of in tbe construction of tbe tanks, considering tbe dangerous character of tbe substance, and its power as an explosive, of which the courts can well take judicial notice, and also considering tbe fact tbat accidents in tbe operation of tbe most perfect mechanism will occur. - It cannot be said that to have a great quantity of such an agency stored within a few feet of one’s dwelling-house is not sufficient to be an unreasonable interference witb *557the comfortable enjoyment of that borne.” The cases cited by defendant in its brief are not in point, as no statute or ordinance was violated, and there was no legal evidence of any negligence, as held by those courts, while here there are both elements. The facts fairly to be deduced from the evidence of plaintiffs show that there was palpable negligence.
In some eases the courts have found circumstances which were considered such as to make the storage of gas or oil a nuisance. Thus, it was held in O’Hare v. Nelson, 71 N. J. Eq., 161, that in a thickly built-up portion of a large city, where there are many frame buildings, the storage of large quantities of gasoline in a frame building, where it is liable to be ignited, constitutes a nuisance. So, a tank for the storage of gas, maintained in railroad yards in the heart of a city, and surrounded by buildings, constitutes a nuisance. Levin v. New York C. & H. R. R. Co., 133 N. Y. Supp., 467. To deposit and keep excessive quantities of a highly inflammable and explosive substance, such as naptha, in an important section of London was held to be an indictable nuisance. Reg. v. Lister, 26 L. J. Mag. Cas. N. S., 196. Where oil stored in a tank is so located with respect to a dwelling-house as to place it in danger, and so seriously interfere with its enjoyment, it was held to be a nuisance. McGregor v. Camden, 47 W. Va., 193. In Heeg v. Licht, 80 N. Y., 579, 582, the Court, speaking of private' nuisances, said: “Private nuisance is defined to be anything done to the hurt or annoyance of the lands, tenements, or hereditaments of another. 3 Bl. Com., 216. Any unwarrantable, unreasonable, or unlawful use by a person of his own property, real or personal, to the injury of another, comes within the definition stated, and renders the owner or possessor liable for all damages arising from such use. Wood Nuisances, see. 1, and authorities cited. The causes which are regarded as private nuisances are numerous, and.the books are full of decisions holding the parties answerable for the injuries which result from their being maintained. The rule is of universal application that while a man may prosecute such business as he chooses on his own premises, he has no right to erect or maintain a nuisance to the injury of an adjoining proprietor, or his neighbors, even in the pursuit of a lawful trade,” citing Aldred’s case, 9 Coke, 58; Crady v. Weeks, 3 Barb., 159; Dubois v. Budlong, 15 Abb. Pr., 445; Weir’s Appeal, 74 Pa., 230. A very strong view of the question of nuisance is stated by Judge Miller in Heeg v. Licht, supra, as follows: “The defendant had erected a building and stored materials therein, which from their character were liable to, and actually did, explode, causing injury to the plaintiff. The fact that the explosion took place tends to establish that the magazine was dangerous and liable to cause damage to the property of persons residing in the *558vicinity. The locality of works of this description must depend upon tbe neighborhood in which they are situated. In a city, with buildings immediately contiguous and persons constantly passing, there could be no question that such an erection would be unlawful and unauthorized. An explosion under such circumstances, independent of any municipal regulations, would render the owner amenable for all damages arising therefrom. That the defendant’s establishment was outside of the territorial limits of a city does not relieve the owner from responsibility or alter the case, if the dangerous erection was in close contiguity with dwelling-houses or buildings, which might be injured or destroyed in ease of an explosion. The fact that the magazine was liable to such a contingency, which could not be guarded against or averted by the greatest degree of care and vigilance, evinces its dangerous character, and might in some localities render it a private nuisance. In such a case the rule which exonerates a party engaged in a lawful business, when free from negligence, has no application.”
We may well conclude this opinion by referring to a case which seems to resemble this one more closely than any other, the only difference being that the case at bar contains much stronger evidence to establish a nuisance than in the cited case. It is there said: “We may grant that the storage of gasoline on premises adjacent to, or adjoining, the premises of another is not a private nuisance per sé. It might, however, become such, considering the locality, the quantity, and the surrounding, circumstances, and would not necessarily dejtend upon the degree of care used in its storage. Heeg v. Licht, supra; 29 Cyc., 1177. We may also concede that in the instant case every precaution that human ingenuity has conceived has been made use of in the construction of the tanks, as testified to by defendant’s experts. Considering, however, the dangerous character of the substance, and its power as an explosive, of which, in this age of its wonderful development as a power to propel automobiles, traction engines, and airships, we can well take judicial notice, and also considering human fallibility, that accidents in the operation of the most perfect mechanism will occur, and all that it needs to change what is, when properly protected, a harmless agency, to a most dangerous explosive, is a careless person — can it be said that to have 20,000 gallons of such an agency stored within but a few feet of one’s dwelling-house is not sufficient to be an unreasonable interference with the comfortable enjoyment of that home? This is a purely residence district of the city, and was such before the defendant began operating its dry-cleaning business, and it must be apparent to any fair-minded person that the location of these tanks in immediate proximity to complainant Whittemore’s house would necessarily' damage his property.” Whittemore v. Baxter L. Co., 148 N. W. (Mich.), 437.
*559We need not discuss tbe maxim res ipsa loquitur any further than we already have, for it is not necessary to do so.
As to tbe probability of tbe fire reaching tbe liquid fluid from defendant’s premises, and touching off tbe volatile gas produced by its contact with tbe air, from which it received tbe oxygen, there can be no dispute that tbe evidence permitted tbe inference by tbe jury that a spark from an engine of tbe railroad company caused tbe explosion, or live ashes dropped from tbe cigarette or cigar of a passerby. It would not have exploded but from some such or similar cause. That it was a permissible inference is fully decided in tbe cases, as to sparks falling from railroad 'engines and igniting tbe combustible material on tbe right of way or contiguous lands, and thereby destroying timber and other property, such as Simmons v. Lumber Co., 174 N. C., 225; Moore v. Lumber Co., 175 N. C., 205; Deppe v. R. R., 152 N. C., 79; McRainey v. R. R., 168 N. C., 572; Fitzgerald v. R. R., 141 N. C., 531; Hardy v. Lumber Co., 160 N. C., 116. We said in tbe Simmons case, supra: “Tbe cause of tbe fire is not required to be shown by direct and positive proof, or by tbe testimony of an eye witness. It may, as we have seen, be inferred from circumstances, and there are many facts like this one, which cannot be established in any other way. It is true that there must be a causal connection between tbe fire.and its supposed origin, but this may be shown by reasonable inferences from tbe admitted, known (or proven) facts, or otherwise presumptive evidence would be excluded. We have held proof, as to tbe emission of sparks from locomotive, or stationary engines, to be sufficient for tbe purpose of showing that a fire was started by them, where no one saw tbe sparks dropping on tbe place which was burned, for tbe reason that surroiinding circumstances tended to prove that they were tbe cause of tbe fire, by reasonable presumption or inference. In Deppe’s ccise, supra, where it was contended that no witness testified that be actually saw sparks emitted from tbe engine and fall on tbe lumber kiln, tbe Court said, that in considering this contention it must be remembered that tbe fire occurred during tbe daytime, and tbe brilliance of a summer’s sun rendered any sparks thus emitted invisible to tbe human eye. That no one saw the’ sparks ignite tbe burned property was tbe fact in McNeill v. R. R., 167 N. C., 390, and Williams v. R. R., 140 N. C., 623, in which latter case tbe Court comments upon a similar contention. £No one testified that be saw tbe sparks fall from tbe engine upon tbe right of way,’ and said in respect thereto that it is rarely that this can be shown by eyewitnesses.”
Tbe nonsuit was properly refused by tbe presiding judge. Tbe evidence was ample for tbe consideration of tbe jury, and we may add, was almost as strong as it could possibly be. Tbe defendant must have *560bad full knowledge of tbe facts, or, at least, should have had it, and nevertheless it introduced no testimony, and left the jury at liberty to infer that it either had no explanation or excuse to offer, or that the explosion could have been prevented by the exercise of ordinary care, and there was no alternative but to return a verdict against it. They were left to consider its silence as a damaging circumstance against it, for the facts in evidence required some sort of explanation from it, and it was not forthcoming. Its refusal to explain was a relevant and competent circumstance against it. Goodman v. Sapp, 102 N. C., 477. The result should have been expected. A party may rely upon the weakness of his adversary’s proof, if he deems it safe and expedient to do so, but he takes the risk, and sometimes a great one, in taking that course. The plaintiff’s testimony in this case was not only strong, but cogent and convincing. The circumstances here tended to show that the explosive gas, which had reached the flashing point, and was enveloping the stream of fluid, in its course towards the railroad, and spreading in every direction, was set off by a spark from one of the passing engines. The jury could well have drawn this inference. It was fortunate that the havoc caused by the explosion was not more extensive, considering that many residences, and a large normal college, were so close to the defendant’s plant.
Here was a large plant, intended to supply the inhabitants of a flourishing city with these widely used products of petroleum, which were of a highly explosive character, when allowed to escape from their containers and become exposed to another chemical element, the oxygen of the air. That the gasoline did thus escape is beyond dispute, and yet by the exercise of the slightest care on the part of this apparently affluent company, it could have been prevented. Defendant, though, seemed to be more intent upon profits than uxoon safety, or upon making a small expenditure for a watchman, than upon safeguarding the people of a large city against a terrible catastrophe, involving immense loss of life and property, hence the fatality in this case, which could easily have been avoided by proper care.
Defendant was just as culpable as the gas company which permitted a live wire to dangle from one of its poles, as in Haynes v. Gas Co., 114 N. C., 203, of the railroad company which permitted live sparks to fly from its defective smokestack, or live coals to fall from its defective firebox, as in Aycock v. R. R., 89 N. C., 321, and in many of a like kind. It plainly violated the ordinance 412 when it failed to get a license, and also when it constructed its plant contrary to their provisions.
The charge of Judge McElroy was fair, and plainly so to the defendant, and devoid of any error; it was also exceptionally lucid and strong in its statement of the law applicable to the case.
*561Tbe exceptions of tbe defendant are found to be without any real merit, and we therefore affirm the judgment.
No error.